UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6133


MICHAEL R. BATCHELOR,

                Petitioner - Appellant,

          v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:12-cv-01471-DCN)


Submitted:   April 25, 2013                    Decided: April 30, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael R. Batchelor, Appellant Pro Se.     Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    R.     Batchelor        seeks       to    appeal         the    district

court’s    order     accepting      the      recommendation              of    the    magistrate

judge    and     denying       relief   on     his       28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial      showing         of        the       denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Batchelor has not made the requisite showing.                                  Accordingly,

we deny leave to proceed in forma pauperis, deny Bathcelor’s

motion to appoint counsel, deny a certificate of appealability,

and dismiss the appeal.             We dispense with oral argument because

                                              2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3